Citation Nr: 1038300	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the service-connected 
duodenal ulcer, peptic ulcer disability, which is evaluated as 10 
percent disabling prior to March 28, 2002, 100 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.30 from March 28, 
2002, and 10 percent disabling for the period beginning May 1, 
2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1955 to March 1959 and 
November 1961 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO granted service connection 
for a duodenal ulcer, peptic ulcer disability and assigned a 10 
percent evaluation effective January 8, 2001; a 100 percent 
evaluation effective March 28, 2002, based on surgical or other 
treatment necessitating convalescence; and a 10 percent rating 
effective May 1, 2002.

This case was previously before the Board in January 2008 when it 
was remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a hernia 
disorder, entitlement to service connection for a throat 
disorder, and entitlement to an evaluation in excess of 10 
percent disabling for degenerative joint disease of the left 
wrist have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
statement from the Veteran received in November 2009.  Therefore, 
the Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the entire period on appeal, exclusive of the period 
for which the Veteran was assigned a temporary total evaluation 
based on surgical or other treatment necessitating convalescence, 
the Veteran's duodenal ulcer, peptic ulcer disability manifested 
recurrent epigastric distress, occasional regurgitation and 
vomiting, loose stools, a necessity of medication every day for 
his stomach, a feeling of abdominal fullness, difficulty with 
diarrhea after eating, colic twice a day and at night, and a need 
to take Ensure to maintain weight.  During the entire period on 
appeal the Veteran's abdomen was soft without masses or 
tenderness and without organomegaly.  During the entire period on 
appeal the Veteran was consistently diagnosed with PUD and GERD 
and was prescribed Prilosec and Omeprazole BID which provided 
good control of his PUD and GERD symptoms.

2.  At no point during the period on appeal, exclusive of the 
period for which the Veteran was assigned a temporary total 
evaluation based on surgical or other treatment necessitating 
convalescence, did the Veteran's duodenal ulcer, peptic ulcer 
disability manifest any evidence of anemia and/or recurrent 
incapacitating episodes two or three times a year averaging 10 
days in duration; recurrent episodes of severe symptoms, 
including pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with anemia 
and weight loss; or pyrosis with other symptoms and substernal or 
arm or shoulder pain which is productive of considerable 
impairment of health.


CONCLUSION OF LAW

Entitlement to an evaluation of 20 percent disabling, and no 
higher, for the entire period on appeal, exclusive of the period 
for which the Veteran was assigned a temporary total evaluation 
based on surgical or other treatment necessitating convalescence, 
for duodenal ulcer, peptic ulcer disease, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7305 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 for duodenal ulcer.  See 38 C.F.R. § 4.20. 

The severity of a digestive system disability is ascertained, for 
VA rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  38 C.F.R. § 4.114.  A single evaluation will be assigned 
under the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.    

According to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 
percent evaluation is assigned for mild duodenal ulcers with 
recurring symptoms once or twice yearly.  A 20 percent evaluation 
is assigned for moderate duodenal ulcers with recurring episodes 
of severe symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation is assigned for moderately severe duodenal 
ulcers which are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 60 percent evaluation, the highest 
available schedular rating, is assigned for severe duodenal 
ulcers with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of severe 
impairment of health.

In March 2000 the Veteran's abdomen was noted to be soft without 
masses or tenderness.  The Veteran was diagnosed with PUD.  In 
September 2000 the Veteran's abdomen was noted to be soft and 
non-tender with no organomegaly.  The Veteran was diagnosed with 
PUD.

In a VA treatment note dated in September 2000 the Veteran was 
reported to be diagnosed with PUD.  The Veteran was reported to 
be prescribed Prilosec and to have good control of his PUD.

In February 2001 the Veteran was noted to take Prilosec with 
control of GERD symptoms.  In May 2001 the Veteran's abdomen was 
reported to be soft and non-tender with no organomegaly.  The 
Veteran was diagnosed with GERD.  In March 2002 the Veteran was 
diagnosed with a perforated viscus probable perforated duodenal 
ulcer two to three days after coronary artery bypass graft 
surgery.  The Veteran was recommended exploratory laparotomy.

In March 2002 the Veteran underwent exploratory laparotomy with 
oversewing of a perforated duodenal ulcer with an omental patch 
closure.  

In a private treatment note, dated in April 2002, the Veteran was 
noted to have had an exploratory laparotomy with oversewing of a 
duodenal ulcer and Graham patch omental closure.  The Veteran was 
noted to be recovering from the surgery well.  He was noted to 
have a poor appetite but to be able to keep down what he eats 
without nausea or vomiting.  The Veteran was reported to have had 
some diarrhea but the Veteran indicated that he believed the 
diarrhea was due to the antibiotic therapy he was taking.  The 
Veteran appeared to be in much better health, his incisions were 
well healed, his abdomen was flat with no masses, and he had good 
bowel sounds present.  

In May 2002 the Veteran underwent a private 
esophagogastroduodenoscopy with gastric biopsy.  Mild gastritis 
was noted in the stomach; however, there were no stomach 
ulcerations.  The pyloric bulb was without deformities.  There 
were no duodenal ulcers, scar tissue, or masses noted.  There 
were no lesions or ulcers in the pylorus.  A small hiatal hernia 
was identified in the cardia.  There was no evidence of 
esophagitis.  

In a treatment note, dated in May 2002, the Veteran was reported 
to deny problems with indigestion, heartburn, abdominal pain, 
constipation, and diarrhea.

June 2002 and January 2003 medical records from the Veteran's 
cardiologist include a diagnosis of hiatal hernia.

In April 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he was 
first treated for PUD in 1967.  He stated that he was diagnosed 
with a hiatal hernia after an upper gastrointestinal series and 
was treated with antireflux and proton pump inhibitor medication.  
The Veteran was reported to have developed a gastric ulcer after 
open heart surgery in 2002 that required emergency laparotomy and 
repair.  At the time of the examination, the Veteran was noted to 
not be experiencing any vomiting.  There was no hematemesis or 
melena.  The Veteran was taking Aciphex to treat his gastric 
disorder.  The Veteran had a partial gastrectomy secondary to 
gastric ulcer disease in 2002.  The Veteran reported disturbance 
after meals and some pain.  The Veteran reported continued loose 
stools since the operation.  The Veteran had no problems with 
constipation and only has episodes of colic two times a day and 
usually one or two times per night.  The episodes awaken the 
Veteran from sleep with pain in the stomach.  There was no nausea 
or vomiting associated with the episodes of colic.  Physical 
examination revealed the Veteran to be well-developed and well-
nourished.  The Veteran was in no apparent distress.  He reported 
that he had a five pound weight loss in the prior two months.  
The Veteran had no signs of anemia.  The Veteran had a well-
healed surgical scar with no evidence of incisional hernia.  His 
abdomen was non-tender to palpation and there were no masses 
noted.  He had no tenderness to deep palpation.  The Veteran was 
diagnosed with PUD, status post bleeding, gastric ulcer with 
partial gastrectomy and exploratory laparotomy.  

In a treatment note, dated in November 2003, the Veteran reported 
that his stomach was symptom free.  In May 2004 the Veteran was 
noted to have a history of hiatal hernia and PUD.  The Veteran 
indicated that he continues to work on his farm.  His abdomen was 
soft and non-tender with no organomegaly.  He was diagnosed with 
PUD and a hiatal hernia.

In a statement that was received in August 2004, the Veteran 
reported that he had to take medicine every day because his 
stomach felt like it was on fire.  He could not eat a full meal 
because he felt full after a few bites so he drank Ensure Plus 
every day to help with his weight.  He had diarrhea when he 
finished eating.  

In October 2004, a VA medical record noted that the Veteran took 
Omeprazole BID for reflux symptoms with good control maintained.  
The relevant diagnosis was peptic ulcer disease.  In May 2005 the 
Veteran was reported to have a history of reflux disease and to 
take Omeprazole BID which he reported to be very effective.  The 
Veteran denied problems with diarrhea or constipation and his 
abdomen was soft and non-tender with no organomegaly.  The 
Veteran was diagnosed with PUD.

In a treatment note, dated in November 2005, the Veteran was 
noted to have a history of reflux disease and to need Omeprazole 
BID.  His abdomen was soft and non-tender with active bowel 
sounds.  He was diagnosed with PUD and hiatal hernia.

In May 2006 the Veteran was noted to have a history of PUD and 
hiatal hernia.  The Veteran denied any symptoms of reflux or 
hearburn and denied any problems with diarrhea or constipation.  
His abdomen was soft, non-tender, non-distended, and revealed no 
organomegaly when palpated.  The Veteran was diagnosed with PUD.

In November 2006 the Veteran denied symptoms of reflux or 
heartburn and denied problems with diarrhea or constipation.  His 
abdomen was soft, non-tender, non-distended, and no organomegaly 
was shown on palpation.  The Veteran was diagnosed with PUD and 
hiatal hernia.

In May 2008, a right inguinal hernia was noted and repaired 
surgically with mesh.  In May 2009, he complained of food 
sticking two to three times per month, which he sometimes 
regurgitated.  It was noted that he had no history of previous 
dysphagia.  He was diagnosed as having "[d]ysphgia R/O neoplasm, 
diverti[c]ula" and GERD.  A barium swallow then an EGD were 
ordered.  In June 2009, he was diagnosed as having a large 
Zenker's diverticulum and a CO2 laser Zenker's diverticulotomy 
was performed.  In July 2009, S. Keith, M.D., noted that the 
Veteran was not having any dysphagia although he was having some 
underlying reflux laryngitis, which was not causing him 
significant problems.  

On July 2, 2010, the Veteran was afforded a VA C&P examination.  
The Veteran reported that he had epigastric pain with occasional 
regurgitation every four days.  There was no hematemesis and the 
pain lasts for 10 to 30 minutes and occurs on and off daily.  The 
pain was not related to eating but was worse when he eats spicy 
foods.  He sometimes has loose stools with no melena.  The 
Veteran reported that he vomits occasionally.  Prior to the 
surgery in 2002, he had occasional hematemesis and frequent post 
prandial vomiting but after the surgery his symptoms were 
relieved.  He did not report any anemia.  He has lost 3 to 4 
pounds over the past 12 months.  The examiner noted that on the 
whole the Veteran's symptoms were not incapacitating and respond 
well to treatment.  The Veteran did not have difficulty 
swallowing and had non-bloody loose stools twice daily.  The 
examiner noted that the Veteran was not currently employed.  The 
examiner diagnosed the Veteran with status post surgery for 
perforated duodenal ulcer in 2002, stable on Omeprazole for 
persistent pain, and duodenal ulcer.

Given the evidence of record, the Board finds that the 
manifestations of the Veteran's duodenal ulcer, peptic ulcer 
disability most nearly approximate the criteria of continuous 
moderate severity and, therefore, warrants an evaluation of 20 
percent disabling, and no higher, under Diagnostic Code 7305, for 
the entire period on appeal, exclusive of the Veteran's period of 
temporary total evaluation based on surgical or other treatment 
necessitating convalescence.  During the entire period on appeal, 
exclusive of the Veteran's period of temporary total evaluation, 
the Veteran's abdomen was soft without masses or tenderness and 
without organomegaly.  The Veteran was consistently diagnosed 
with PUD and GERD and to be prescribed Prilosec and Omeprazole 
BID which provided good control of his PUD and GERD symptoms.  
The Veteran reported that he experienced colic twice a day and at 
night.  The Veteran's duodenal ulcer, peptic ulcer disability 
manifested daily epigastric pain for 10 to 30 minutes, occasional 
regurgitation and vomiting as well as difficulty swallowing food 
and loose stools.  In addition, the Veteran credibly reported 
abdominal fullness and burning pain.  However, the Veteran's 
duodenal ulcer, peptic ulcer disability did not manifest any 
evidence of anemia and/or recurrent incapacitating episodes.  As 
such entitlement to an evaluation of 20 percent disabling, and no 
higher, for the entire period on appeal, exclusive of the 
Veteran's period of temporary total evaluation based on surgical 
or other treatment necessitating convalescence, is granted.

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114.  The Board is 
aware that the Veteran has been diagnosed as having multiple 
gastrointestinal disabilities during the pendency of the appeal, 
including GERD, gastritis and esophageal diverticulum.  The Board 
notes that the inguinal hernia is not service-connected.  The 
Board has considered Diagnostic Code 7203 (stricture of the 
esophagus).  According to Diagnostic Code 7203, a 30 percent 
evaluation is assigned for moderate stricture of the esophagus.  
A 50 percent evaluation is assigned for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent evaluation is 
assigned for stricture of the esophagus permitting passage of 
liquids only, with marked impairment of general health.  Spasm 
(Diagnostic Code 7204) and acquired diverticulum (Diagnostic Code 
7205) of the esophagus are rated analogously to stricture of the 
esophagus under Diagnostic Code 7203.

Here, however, the Board finds that a separate rating is not 
warranted in this case under Diagnostic Code 7203.  Although the 
Veteran was treated for a large Zenker's diverticulum in June 
2009, the preponderance of the evidence over the entire period on 
appeal reveals that the Veteran's Zenker's diverticulum did not 
manifest more than minimal symptoms.  In that regard, the Veteran 
was noted to have some underlying reflux laryngitis, which was 
not causing him significant problems, and to no longer have any 
dysphagia after the diverticulotomy.  His dysphagia prior to the 
surgery with regurgitation were considered above and are not 
shown to be moderate in severity.  

Regarding the Veteran's GERD and gastritis, 38 C.F.R. § 4.114 
makes clear that ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Instead, a single evaluation will be 
assigned under the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.   

GERD may be rated by analogy to hiatal hernia under Diagnostic 
Code 7346.  According to 38 C.F.R. § 4.114, Diagnostic Code 
7346, a 10 percent evaluation is assigned for hiatal hernia with 
two or more symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation, the highest schedular rating 
available under this code provision, is assigned for a hiatal 
hernia with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

In this regard, the Board concedes that the Veteran experiences 
recurrent epigastric distress, has complained of dysphagia for a 
short period of time, occasional regurgitation and vomiting, 
reports having to take medication every day for his stomach, 
reports a feeling as though his stomach was on fire, reports 
being unable to go out to eat because of a sense of fullness, 
difficulty with diarrhea after eating, and states that he needs 
to take Ensure to maintain his weight.  These criteria meet the 
requirements for a 10 percent evaluation.  However, there is no 
indication of record that the Veteran's symptoms are accompanied 
by substernal or arm or shoulder pain or are productive of 
considerable impairment of health.  The Veteran's symptoms have 
been consistently been reported to be controlled by Prilosec or 
Omeprazole BID.  Similarly, the Veteran has never reported any 
melena, anemia, or material weight loss at any time during this 
appeal.  Accordingly, the Board finds that the severity of the 
overall disability does not warrant a higher evaluation pursuant 
to this code.  Instead, based on the predominant disability 
picture, his condition is more appropriately rated pursuant to 
7305.  The Veteran is not entitled to an evaluation in excess of 
20 percent disabling for duodenal ulcer, peptic ulcer for any 
period on appeal, exclusive of the Veteran's period of temporary 
total evaluation based on surgical or other treatment 
necessitating convalescence, under Diagnostic Code 7346.

Diagnostic Code 7307 contemplates a rating for hypertrophic 
gastritis.  A 10 percent rating is assigned for chronic 
hypertrophic gastritis with small nodular lesions and symptoms.  
A 30 percent rating is assigned for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation, the highest schedular rating 
available under this diagnostic code, is assigned for chronic 
hypertrophic gastritis with severe hemorrhages or large ulcerated 
or eroded areas.  A notation to Diagnostic Code 7307 indicates 
that atrophic gastritis is a symptom of a number of diseases, 
including pernicious anemia.  The rater is directed to evaluate 
atrophic gastritis on the basis of the underlying condition.

The VA test results and other medical evidence of record do not 
show that the Veteran's disorder is manifested by any kind of 
eroded or ulcerated areas or severe hemorrhages.  As such, 
entitlement to an evaluation in excess 20 percent disabling for 
duodenal ulcer, peptic ulcer for any period on appeal, exclusive 
of the Veteran's period of temporary total evaluation based on 
surgical or other treatment necessitating convalescence, pursuant 
to Diagnostic Code 7307.

Lastly, the Board has considered whether the Veteran's digestive 
symptoms warrant elevation to the next higher level pursuant to 
38 C.F.R. § 4.114 based upon multiple disorders.  However, the 
Board finds that the assigned 20 percent evaluation, exclusive of 
the Veteran's period of temporary total evaluation based on 
surgical or other treatment necessitating convalescence, pursuant 
to Diagnostic Code 7305, reflects the predominant disability.  
Moreover, the Board has already resolved all doubt in the 
Veteran's favor by finding that the disability picture as a whole 
more nearly approximates the criteria for a 20 percent 
evaluation.  As such, elevation to the next higher level is not 
warranted.

Accordingly, entitlement to an evaluation of 20 percent 
disabling, and no higher, for the entire period on appeal, 
exclusive of the Veteran's period of temporary total evaluation 
based on surgical or other treatment necessitating convalescence, 
is granted.  In that regard, the Board specifically finds that 
there are no distinct periods of time where the evidence shows 
that a rating either higher or lower than 20 percent is warranted 
and thus the assignment of staged ratings is not warranted.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected duodenal ulcer, 
peptic ulcer disease are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the proper 
level of disability.  Furthermore, as there is no indication in 
the record as to why the Veteran's case is not appropriately 
rated under the schedular criteria, extraschedular consideration 
is not warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected duodenal 
ulcer, peptic ulcer disease are addressed by the relevant 
criteria as discussed above.  

Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected 
duodenal ulcer, peptic ulcer disease.  Nor is marked interference 
with employment shown to result from duodenal ulcer, peptic ulcer 
disease.  In this regard, it is also pointed out that the 
assignment of a schedular disability rating a duodenal ulcer, 
peptic ulcer disease shows that the Veteran has commensurate 
industrial impairment.  See also, 38 C.F.R. § 4.1 (noting that 
the percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity resulting 
from service-related diseases and injuries and their residual 
conditions in civilian occupations).  Marked interference beyond 
that contemplated by the schedule is not shown.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also, Bagwell v. Brown, 9 Vet. App. 237 (1996). 

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is not employed; however, he 
has not alleged that he is unemployable due to his service-
connected disabilities at any point during the course of the 
appeal.  Moreover, there is no evidence of unemployability, 
accordingly, TDIU is not raised by the record.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, once service connection was granted there was no further 
duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran either submitted or the RO obtained treatment records 
from Crossville Medical Group, Cumberland Medical Center, 
Cookeville Regional Medical Center, Middle Tennessee Surgical 
Specialists, Upper Cumberland Cardiovascular and Thoracic 
Surgery, Outpatient Imaging, and Drs. J.S., S.K., S.C., and M.L.  
The appellant was afforded VA medical examinations in April 2003 
and July 2010.  The July 2010 examination is adequate as it 
consisted of a physical examination, a review of the medical 
history, and as it assessed the disability and provided the 
information that was requested in the January 2008 remand.  

The Board notes that the Veteran reported that he received 
treatment from Drs. L.W. and B.  The RO attempted to obtain 
records from Drs. L.W. and B. in June 2001 and December 2009.  
However, no records were received and associated with the claims 
file from these physicians.  The Veteran was informed of the VA's 
inability to obtain records from Dr. L.W. pursuant to 38 C.F.R. 
§ 3.159(e) in a January 2010 letter.  The Veteran had been 
notified in a March 2001 letter that the address he provided for 
Dr. B was incomplete, to which the Veteran responded, and in June 
2001 that records from Dr. B had been requested but that it was 
his responsibility to ensure the evidence was received in 60 days 
or the claim would be considered based on the evidence of record.  
A February 2002 rating decision informed him that records had not 
been received from Dr. B.  Accordingly, the provisions of 
38 C.F.R. § 3.159(e) have been met with respect to Dr. B's 
records.

The Board notes that the Veteran reported that he received 
treatment for his disability at Homestead Air Force Base.  In a 
letter dated in June 2003, the Veteran was asked to provide the 
approximate dates of his treatment at Homestead Air Force Base.  
The Veteran did not respond to this request.  The Board notes 
that the duty to assist is not a one-way street and, therefore, 
finds that all necessary steps to identify the Veteran's 
treatment records at Homestead Air Force Base have been taken.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board remanded the claim in January 2008 for further 
development.  The Board ordered that the Veteran be provided 
notice pursuant to 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); that 
VA treatment records regarding the Veteran's duodenal ulcer, 
peptic ulcer dated since October 2004 be obtained and associated 
with the claims file; and that the Veteran be afforded an 
appropriate VA C&P examination to assess the current severity of 
the Veteran's disorder.  Subsequent to the Board's remand, the 
Veteran was provided additional notice in February 2008 and March 
2010, VA treatment records dated through December 2009 were 
obtained and associated with the claims file, and the Veteran was 
afforded a VA C&P examination in July 2010.  Therefore, based on 
the foregoing actions, the Board finds that there has been 
substantial compliance with the Board's January 2008 remand.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An evaluation of 20 percent disabling, and no higher, for the 
entire period on appeal, exclusive of the period for which the 
Veteran was assigned a temporary total evaluation based on 
surgical or other treatment necessitating convalescence, for 
duodenal ulcer, peptic ulcer disorder, is granted, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


